department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division uniform issue list nov se tep rat legend ira b bank m bank n amount amount amount account x account y bear this is in response to a ruling_request dated date as supplemented by a letter dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you maintained ira b an individual_retirement_account ira under code sec_408 with bank m the funds in ira b were invested in a certificate of deposit cd which was to mature orf bank m changed its name to bank n on you approached a teller at bank n and requested a rollover of ira b into another ira the bank teller advised you that because you were over age you could not rollover ira b to another ira you questioned this advice but were told the law had changed based on that advice you cashed in ira b and deposited amount into account x a non-ira savings account with bank n amount to purchase a year cd account y with bank n the difference between amount and amount amount was the result of a rounding of amount prior to the purchase of the cd you withdrew amount from account x and used on when you received a form 1099-r you contacted bank n and were told the information the teller provided in ieeeeeeeeee was incorrect and was advised to apply for a waiver of the day rollover requirement based on the above facts and representations you request that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you attempted to rollover ira b into another ira however due to the erroneous advice by bank n you placed amount into a non-ira account therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount you are granted a period of days from the issuance of this ruling letter to make your rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if ia have any questions please contact ie badge no ed at sincerely cialis walt carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
